Reasons for Allowance
The following is an examiner's statement of reasons for allowance.
The terminal disclaimer filed on 05/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 8,160,670 and/or 8,792,956 has been reviewed and is accepted. The terminal disclaimer has been recorded, and the obviousness-type double patenting rejections in view of said patents overcome.
The limitation "wherein the chelating agent stabilizes the active agent" has been interpreted as a chelating agent actively stabilizing an active agent consistent with the application as originally filed. The application as filed discloses a chelating agent actively stabilizes an active agent by forming a complex (¶ [0073] of specification as filed) and/or coordination bonds (¶ [0077]) with the active agent. Additionally, the coating and/or membrane comprising the active agent and chelating agent has been interpreted as a layer/element separate from the sensing layer as they are recited as separate elements in the claims. The prior art of record does not teach/suggest a glucose sensor comprising, in combination with the remaining recited elements, a coating or membrane positioned proximate to the working electrode, the coating/membrane comprising an active agent and a chelating agent, wherein the active agent comprises an antiglycolytic agent or precursor thereof, and the chelating agent stabilizes the active agent. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791